Frost, J.
delivered the opinion of the Court.
The indictment charges, in the words of the Act of 1821, that the defendants did “ harbour, conceal and entertain a fugitive or runaway slave,” named William, sometimes called Willis, the property of George Kaigler. As a general rule it is sufficient to state an offence in the words of the statute which creates it. It is not a part of the description of the of-fence, in the Act, that the person charged should know the slave to be a runaway. The act of harboring and concealing imports a sense of criminality, which can only arise from a knowledge that the person, so kept, is a runaway slave. The mere possession of a runaway slave would not complete the offence charged in the indictment, though unexplained it would raise the presumption of guilt. But the presumption may be repelled by proof of circumstances shewing an innocent possession. The offence of harboring must then be determined as a question of fact, depending on all the circumstances of the case.
It is very clear that evidence of similar statements, made by him on former occasions, is not admissible to support the truth of what a witness may testify. Nor can the evidence *272offered, be admitted under the exception to the rule, stated in 1 Greenleaf’s Ev. 549, that, when a design to misrepresent is ""charged against a witness, in consequence of his relation to the party or to the cause, it may be proper to shew that he made a similar statement before that relation existed. The Avi'tness had no relation whatever to the defendants, nor to the cause, more than every witness has, who testifies to facts within his own observation and hearing. Nor was the witness charged with misrepresentation on account of any such relation. The truth of his testimony was tried only by the consistency and probability of his statements.
The slave being described as the property of Kaigler, it was necessary to identify'him by thename by which he was known as Kaiglers property; and" not by that which the defendants imposed on the slave, assumed for the purpose of concealment. Kaigler’s runaway slave was not named .Toe. It only suited the purposes of the defendants to call him so.
The other grounds of appeal are answered by the evidence and verdict.
The motion is dismissed.
R.ICHARDSON, J.-O’NeALL, J. — EVANS, J. — and WITHERS, J. — concurred.

Motion refused.